Citation Nr: 0842961	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-03 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement for ambulance 
services provided by American Medical Response on June 5, 
2005.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Palo Alto, California, which denied the benefit sought on 
appeal.  

In March 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran seeks payment for ambulance services provided by 
American Medical Response on June 5, 2005.  In a December 
2005 statement, the veteran asserted that he became severely 
ill.  The veteran explained that since he believed his 
condition was life threatening, he called 911 for 
transportation to the hospital via ambulance.  In the 
November 2005 decision, it was determined that the veteran 
was not eligible for special mode ambulance transport on June 
5, 2005, "based on . . . a review of [the] [veteran's] 
medical records by a clinical professional."  See also 2006 
Statement of the Case.

As noted in March 2008, the Board remanded this case in order 
for the VAMC to issue notice to the veteran advising him of 
the evidence necessary to substantiate his claim, and more 
importantly, incorporating into the claims file the VA 
clinician's opinion and pertinent medical records relied upon 
by the VAMC in making its decision.  Upon review of the 
record, the June 2005 medical records were obtained; however, 
the VAMC failed to incorporate the clinician's opinion and 
did not notify the veteran of the evidence necessary to 
substantiate his claim.  Thus, the Board finds that the VAMC 
did not fully comply with the Board's instructions in the 
March 2008 remand, thereby constituting a violation of 
Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish his claim, as well as a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Incorporate into the claims file the 
VA clinician's opinion that was relied 
upon by the VAMC in making its decision.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
noted in the claims file.  

If and only if such efforts prove 
unsuccessful, obtain the required medical 
opinion, addressing whether the veteran's 
traveling by a specialized mode of 
transportation (i) was medically required 
and (iii) whether the travel was 
authorized in advance or was undertaken 
in connection with a medical emergency 
such that delay to obtain authorization 
would be hazardous to his life and 
health.  38 C.F.R. § 17.143(c).

3.  Thereafter, any other development 
deemed appropriate should be 
accomplished.  The issue should be 
readjudicated, to include, if necessary, 
a finding of (ii) whether the veteran is 
unable to defray the expenses of the 
travel.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


